Title: To John Adams from Benjamin Rush, 30 September 1809
From: Rush, Benjamin
To: Adams, John



Dear Sir,
Philadelphia Septemr 30. 1809.

“Great men (says Lord Bacon) have neither Ancestors nor posterity.” This, you and I know is not the case with Writers. The enclosed pamphflett pamphflet is a proof that the passion for pen, ink and paper has descended in my family. It is written by my son Richard, who requests you will do him the honor to accept of a copy of it.
Health, respect & friendship from / ever yours

Benjn: Rush